ORDER DISMISSING APPEAL
The appeal in the above entitled matter filed the 19th day of June, 1978, having been received and considered by the Chief Justice pursuant to 7 N.T.C. Section 451, the Court finds:
1. 7 N.T.C. 172 and Rule 2(e) of the Rules of Appellate Procedure provide that there shall be no appeal in any criminal case in which the defendant was sentenced to less than fifteen (15) days imprisonment and 60 days probation is less than 15 days and/or $26.00.
Therefore, the appeal in the above-entitled matter is DISMISSED.
CG ■tr-en 'C O Ctf +-> H m U fo 0) &
Pu 53 CO w St S' fa ft> frj a -2 -M ed 525 .o S’ > as S5 a) •H' : <M O: .«-t C m -r-t-t->- ■ O n a EN cr> *-»» > o t“h